Case 9:17-cv-81261-WPD Document 120 Entered on FLSD Docket 05/01/2019 Page 1 of 5



                                    IN THE UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF FLORIDA


   ALL-TAG CORPORATION                                   )
                                                         )
                Plaintiff,                               ) Civil Action 17-CV-81261
                                                         )
   v.                                                    ) Judge William P. Dimitrouleas
                                                         ) Magistrate Judge William Matthewman
   CHECPOINT SYSTEMS, INC.                               )
                                                         )
                Defendant.                               )


                           NEDAP, INC.’S UNOPPOSED MOTION FOR EXTENSION
                             OF TIME AND TO MODIFY BRIEFING SCHEDULE

                Nedap, Inc. (“Nedap”), a non-party to this litigation, by its counsel, John A. Turner of

   Saul Ewing Arnstein & Lehr LLP, submits Nedap, Inc.’s Unopposed Motion for Extension of

   Time and to Modify Briefing Schedule, and in support states as follows:

                1.         On April 24, 2019, this Court set a briefing schedule on Checkpoint Systems,

   Inc.’s Motion to Compel Non-Party Nedap, Inc. to Produce All Documents Responsive to

   Subpoena. See DE 7.

                2.         Pursuant to the foregoing briefing schedule, Nedap was ordered to file its

   response to Checkpoint’s Motion on May 1, 2019 and Checkpoint was to file its Reply, if it

   chooses, on May 8, 2019. The parties were ordered to file a Joint Notice on May 13, 2019

   advising the Court whether the discovery dispute has been resolved and if not, what specific

   issues remain for determination. See DE 7.

                3.         Pursuant to this same Order, Checkpoint’s Motion was set for hearing on May 15,

   2019 at 2:00 p.m. See DE 7.




   34894171.1 05/01/2019



   34894439.1
Case 9:17-cv-81261-WPD Document 120 Entered on FLSD Docket 05/01/2019 Page 2 of 5



                4.         Nedap requests a short extension of time to and including May 6, 2019 to file its

   response to Checkpoint’s Motion as the necessary declarant, who’s declaration Nedap intends to

   incorporate into its Response, resides in the Netherlands and is currently on a previously

   scheduled vacation with his daughter.

                5.         In light of the declarant’s previously scheduled vacation and the necessary return

   travel, Nedap requests this short extension to file its Response and supporting declaration.

                6.         Based on the foregoing, Nedap respectfully requests that the aforementioned

   briefing schedule be modified as follows:

                      a. Nedap’s Response to Checkpoint’s Motion to Compel is due on May 6. 2019;

                      b. Checkpoint’s Reply, if any, in support of its Motion to Compel is due on May 13,

                           2019;

                      c. The Parties to file a Joint Notice by 2:00 p.m. on May 14, 2019 advising whether

                           the discovery dispute has been resolved and if not, what specific issues remain for

                           determination; and

                      d. The currently scheduled hearing date of May 15, 2019 at 2:00 p.m. to stand.

                7.         Checkpoint does not oppose this Motion to the extent the Court is willing to

   accommodate the aforementioned modified briefing schedule and keep the currently scheduled

   hearing date.

                8.         Nedap brings this motion in good faith and this Motion is not intended for the

   purpose of delay.

                Wherefore, Nedap, Inc. respectfully requests that this Court grant Nedap, Inc.’s Motion

   for Extension of Time and to Modify Briefing Schedule as delineated above and for any further

   relief this Court deems just and equitable.

                                                           -2-
   34894171.1 05/01/2019



   34894439.1
Case 9:17-cv-81261-WPD Document 120 Entered on FLSD Docket 05/01/2019 Page 3 of 5



                  MEET AND CONFER CERTIFICATE PURSUANT TO S.D. FLA. L.R. 7.1(A)(3)

                I hereby certify that counsel for the movant has made reasonable efforts to confer with

   counsel for Checkpoint Systems, Inc., which advised that they do not oppose the relief sought in

   this Motion, which is therefore filed herein as unopposed.



                                                    Saul Ewing Arnstein & Lehr, LLP
                                                    Northbridge Centre, Suite 1400
                                                    515 North Flagler Drive
                                                    West Palm Beach, FL33401
                                                    Telephone:    (561) 833-9800
                                                    Facsimile:    (561) 655-5551



                                                    By:     /s/John A. Turner
                                                            John Turner
                                                            Florida Bar No. 000922
                                                            john.turner@saul.com
                                                            Linda.dunne@saul.com
                                                            Wpb-ctdocs@saul.com




                                                      -3-
   34894171.1 05/01/2019



   34894439.1
Case 9:17-cv-81261-WPD Document 120 Entered on FLSD Docket 05/01/2019 Page 4 of 5




                                       CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on May 1, 2019 I electronically filed the foregoing document
   with the Clerk of Court using the Florida Courts E-Filing Portal (“Portal”). I also certify that the
   foregoing document is being served this day on all counsel of record or pro se parties identified
   on the attached Service List in the manner specified, either via transmission of Notices of
   Electronic Filing generated by the Portal or in some other authorized manner for those counsel or
   parties who are not authorized to receive electronically Notices of Electronic Filing.

                                                 Saul Ewing Arnstein & Lehr, LLP
                                                 Northbridge Centre, Suite 1400
                                                 515 North Flagler Drive
                                                 West Palm Beach, FL33401
                                                 Telephone:    (561) 833-9800
                                                 Facsimile:    (561) 655-5551



                                                 By:     /s/John A. Turner
                                                         John Turner
                                                         Florida Bar No. 000922
                                                         john.turner@saul.com
                                                         Linda.dunne@saul.com
                                                         Wpb-ctdocs@saul.com




                                                   -4-
   34894171.1 05/01/2019



   34894439.1
Case 9:17-cv-81261-WPD Document 120 Entered on FLSD Docket 05/01/2019 Page 5 of 5




                                          SERVICE LIST

   John A. Turner                                Gavin C. Gaukroger
   Saul Ewing Arnstein & Lehr LLP                Charles H. Lichtman
   515 N. Flagler Drive,                         Berger Singerman LLP
   Suite 1400                                    350 East Las Olas Boulevard, Suite 1000
   West Palm Beach, FL 33401                     Ft. Lauderdale, FL 33301
   John.turner@saul.com                          ggaukroger@bergersingerman.com
   Linda.dunne@saul.com                          clichtman@bergersingerman.com
   Wpb-ctdocs@saul.com                           DRT@bergersingerman.com

   Robert J. Palmersheim (pro hac vice)          Christopher Kammerer
   Anand C. Mathew (pro hac vice)                John F. Mariani
   Julie M. Mallen (pro hac vice)                Kammerer Mariani PLLC
   Palmersheim & Mathew LLP                      1601 Forum Place, Suite 500
   401 N. Franklin Street, Suite 4S              West Palm Beach, FL 33401
   Chicago, IL 60654                             ckammerer@kammerermariani.com
   rjp@thepmlawfirm.com                          jmariani@kammerermariani.com
   am@thepmlawfirm.com
   jmm@thepmlawfirm.com

   William MacLeod (pro hac vice)                Damon Suden (pro hac vice)
   Jilian Solotorovsky (pro hac vice)            Kelley Drye & Warren LLP
   Kelley Drye & Warren LLP                      101 Park Avenue
   333 West Wacker Drive                         New York, NY 10178
   Chicago, IL 60606                             dsuden@kelleydrye.com
   jsolotorovsky@kelleydrye.com
   wmacleod@kelleydrye.com

   John B. Williams (pro hac vice)
   Williams Lopatto PLLC
   1707 L. Street, NW Suite 550
   Washington, DC 20036
   jbwilliams@williamslopatto.com




                                               -5-
   34894171.1 05/01/2019



   34894439.1
